DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 02/18/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the foreign reference is not accompanied with a concise explanation of relevance1 .  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The preamble of claims 2-19 refers to “A device …”; it is unclear if the applicant is referring to the a new device or if the applicant’s referring to the same device first declared in claim 1.  The examiner suggests that the phrase “A device according to …” be amended to --The device according to …--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-12, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacNamara US 2008/0032273
Claim 1:  The Macnamara reference provides a teaching of a device for simulating an endoscopic operation via natural orifice (see paragraph 7), comprising:
a physical model of a biological organ comprising a main module (see FIG 2  item 40 “colon”) and an inlet module (see FIG 2 item 42) detachable from each other (see FIG. 1 item 30 is detachable from the main body); 
defining an inlet opening to the cavity of the main module corresponding to the inlet of the biological organ (see FIG 2 item 42 is connected to the biological organ 40).  
the cavity of the main module is being accessible through the inlet module by an endoscopic tool to actuate in the cavity of the main module (see FIG. 5 item 170 the endoscope is inserted in the main body 10); and 
 the main module is being configured so that, in use, one or more simulation modules are attachable with the main module to simulate one or more events representative of the actuation of the endoscopic tool in the cavity of the main module (see FIG. 2 item 60 and paragraph 23 “An end cap 66 is fitted into the end of the cecum body 64 and secured with an adhesive or the like. The end cap may include a hole into which a polyp holder 68 can be fitted. In one embodiment, the polyp holder is a tube having a number of longitudinal slots within the sidewalls. “).  

Claim 2:  The Macnamara reference provides a teaching of the endoscopic tool configured to access the cavity of the main module through the inlet module and to actuate in the cavity of the main module; and
the one or more simulation modules attachable with the main module and configured to simulate one or more events representative of the actuation of the endoscopic tool in the cavity of the main module (see FIG. 2 item 60, FIG. 4 item 68  and paragraph 23 “An end cap 66 is fitted into the end of the cecum body 64 and secured with an adhesive or the like. The end cap may include a hole into which a polyp holder 68 can be fitted. In one embodiment, the polyp holder is a tube having a number of longitudinal slots within the sidewalls. “).  
Claim 3:  The MacNamara reference provides a teaching of the main module of the physical model of the biological organ comprising at least one coupling opening configured that one of the simulation modules is attachable with said coupling opening (see paragraph 16 item 42 is secured to the opening with wire clips, cords, adhesive or the like”).  
Claim 4:  The MacNamara reference provides a teaching wherein the coupling of the simulation module with the coupling opening is a snap coupling (see FIG. 2 item 26 and paragraph 15 “The inner surface of the torso shell 20 also includes a number of anchor points 26 positioned at various locations in the shell. The anchor points 26 may include snaps”). 
Claim 5:  The MacNamara reference provides a teaching of further  comprising a physical model of an access path to the physical model of the biological organ from the outside, said physical model of the access path being detachable with respect to the physical model of the biological organ (see FIG. 1 item 30 the inlet is detachable with respect to physical model).    
Claim 9:  The MacNamara reference provides a teaching wherein at least part of an inner surface of the cavity of the main module of the physical model of the biological organ is-being coated with a layer of soft material simulating one or more properties of a biological organ tissue (see paragraph 16 “All or a portion of the colon tissue extending inside the torso shell 20 is surrounded by a fabric sheath or sock 50 that simulates the mesentery tissue that holds the colon in place within the body cavity).  
Claim 10:  The MacNamara reference provides a teaching of the inlet module of the physical model of the biological organ being configured so that (see FIG. 2 item 42).  With respect to applicant’s limitation of “… in use, the inlet module provides a pivot point for the endoscopic tool”,  the examiner takes the position that this particular limitation is an intended use limitation that do not result is structural difference between the claimed subject matter and the MacNamara reference.  In this particular case, the opening of the MacNamara reference can be used as a pivot point should one choose to do so.  
Claim 11: The MacNamara reference provides a teaching of sensor for detecting the passage and/or the presence of the endoscopic tool through the inlet opening of the inlet module (see paragraph 25 signals from the transmitter/receiver pair 160, 170 and the force gauges 152, 154 can be fed to a computer system 180 to provide a real time plot of the  position of the endoscope and forces on the colon tissue).  
Claim 12:  The MacNamara reference provides a teaching of comprising one or more sensors coupled to the endoscopic tool configured to detect the position of the endoscopic tool (see paragraph 25 “a real time plot of the position of endoscopic tools). 
Claim 17:  The MacNamara reference provides a teaching of  the inlet module of the physical model of the biological organ (see FIG. 2 item 42). 
With respect to the limitation of “being configured so that, in use, the inlet module provides a pivot point for the endoscopic tool,” ,  the examiner takes the position that this particular limitation is an intended use limitation that do not result is structural difference between the claimed subject matter and the MacNamara reference.  In this particular case, the opening of the MacNamara reference can be used as a pivot point should one choose to do so.  
Claim 18:  The MacNamara reference provides a teaching of the inlet module of the physical model of the biological organ comprising a sensor for detecting one or both of the passage or the presence of the endoscopic tool through the inlet opening of the inlet module (see paragraph 25 signals from the transmitter/receiver pair 160, 170 and the force gauges 152, 154 can be fed to a computer system 180 to provide a real time plot of the  position of the endoscope and forces on the colon tissue).  
Claim 19:  The MacNamara reference provides a teaching of the inlet module of the physical model of the biological organ comprising a sensor for detecting one or both of the passage or the presence of the endoscopic tool through the inlet opening of the inlet module  (see paragraph 25 signals from the transmitter/receiver pair 160, 170 and the force gauges 152, 154 can be fed to a computer system 180 to provide a real time plot of the  position of the endoscope and forces on the colon tissue).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over MacNamara US 2008/0032273 and in view of  Toly 20050181342.
Claim 6:  The MacNamara provides a teaching of a physical model of a tumor configured so that, in used, the physical module of the tumor is removable by the endoscopic tool (see paragraph 23 “One or more polyp holders 68 may be fitted to extend into the sidewall of the cecum body 64.  A passage plate 69 may be  used to provide support for the polyp holder 68.  With the polyp holders 68 in  place, an endoscopist or student can practice removing the simulated polyp from  the polyp holder with a snare and vacuum or similar tools2”).  
While the MacNamara reference is silent on the teaching of comprises a sensor configured to detect removal of the tumor by the endoscopic tool.  The Toly reference provides a teaching of comprises a sensor configured to detect removal of the tumor by the endoscopic tool (see paragraph 80-81, FIG 9A and 9B provides an example when the simulated tumor and its sensor (item 72,78) are removed by the endoscopy tool 86).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MacNamara reference  with the feature of a sensor configured to detect removal of the tumor by the endoscopic tool, as taught by Toly, in order to provide a realistic simulation of a tumor removal.
	Claim 7:  The MacNamara reference provides teaching of a physical model of a biological organ tissue configured so that, in use, the physical model of the biological tissue is removable by the endoscopic tool (see paragraph 23 “One or more polyp holders 68 may be fitted to extend into the sidewall of the cecum body 64.  A passage plate 69 may be  used to provide support for the polyp holder 68.  With the polyp holders 68 in  place, an endoscopist or student can practice removing the simulated polyp from  the polyp holder with a snare and vacuum or similar tools”).
	While the MacNamara reference is silent on the teaching of comprises a sensor configured to detect removal of the tumor by the endoscopic tool.  The Toly reference provides a teaching of .

Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over MacNamara US 2008/0032273 and in view of  Poniatowski US 20150086955
Claim 8:  The MacNamara reference is silent on the teaching of wherein at least part of an inner surface of the cavity of the main module of the physical model of the biological organ is being coated with a sensing layer configured to detect a pressure exerted by the endoscopic tool.  However, the Poniatowski reference provides a teaching of an inner surface of the cavity of the main module of the physical model of the biological organ is being coated with a sensing layer configured to detect a pressure exerted by the endoscopic tool (see FIG 7A item 100 and 116 paragraph 92 “The tissue model 112 includes a film 116 deposited or formed on an upper surface 115 of the tissue model 112. The film 116 includes the capsules 100 dispersed throughout, wherein the capsules 100 are configured to release or expose a material, such as a dye 106, when a predetermined stimulus threshold is applied to the capsules 100, as described above.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the MacNamara reference with the feature of  wherein at least part of an inner surface of the cavity of the main module of the physical model of the biological organ is being coated with a sensing layer . 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over MacNamara US 2008/0032273 and in view of  Aumann US 6,659,776
Claim 14:  The MacNamara reference is silent on the teaching of one or more video recording devices configured to record the endoscopic tool during the simulation of the endoscopic operation.   However, the Aumann reference provides a teaching of one or more video recording devices configured to record the endoscopic tool during the simulation of the endoscopic operation (see col. 2:25-35 camera 2 mounted within the body of the trainer).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MacNamara reference with the feature of one or more video recording devices configured to record the endoscopic tool during the simulation of the endoscopic operation, as taught by Aumann, in order to provide a record of the user’s technique and skills.
Claim 15:  The MacNamara reference is silent on the teaching of  one or more video recording devices configured to record an inside of the physical model of the biological organ during the simulation of the endoscopic operation.   However, the Aumann reference provides a teaching of one or more video recording devices configured to record an inside of the physical model of the biological organ during the simulation of the endoscopic operation (see col. 2:25-35 camera 2 mounted within the body of the trainer).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MacNamara reference with the feature of one or more video recording devices configured to record the endoscopic tool during the simulation of the endoscopic operation, as taught by Aumann, in order to provide a record of the user’s technique and skills.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over MacNamara US 2008/0032273 and in view of  Fisher US 6,863,536
Claim 16:  The Macnamara reference is silent on the teaching of comprising a haptic system coupled to the endoscopic tool for transmitting haptic information to a user of the endoscopic tool during the simulation of the endoscopic operation.  However, the Fisher reference provides a teaching of comprising a haptic system coupled to the endoscopic tool for transmitting haptic information to a user of the endoscopic tool during the simulation of the endoscopic operation (see col. 21:45-60 shows a description of how the force feedback is transmitted to the endoscopic tool).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MacNamara reference with the feature of comprising a haptic system coupled to the endoscopic tool for transmitting haptic information to a user of the endoscopic tool during the simulation of the endoscopic operation as taught by Fisher, in order to provide a realistic feeling of endoscopic operation.    

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over MacNamara US 2008/0032273 and in view of  Schaller US 2008/0299529
Claim 20:  The MacNamara reference provides a teaching of device for simulating an endoscopic operation via natural orifice (see paragraph 7), comprising:  
a physical model of a biological organ comprising a main module (see FIG 2 item 10) and an inlet module detachable from each other (see FIG 1 item 30 is detachable from the main body), the main module defining a main body of the organ with a cavity (see FIG 2 item 40 “colon”) and the 
the cavity of the main module being accessible through the inlet module by an endoscopic tool to actuate in the cavity of the main module (see paragraph 24); and
the main module being configured so that, in use, one or more simulation modules are attachable with the main module to simulate one or more events representative of the actuation of the endoscopic tool in the cavity of the main modul (see FIG. 2 item 60, FIG. 4 item 68  and paragraph 23 “An end cap 66 is fitted into the end of the cecum body 64 and secured with an adhesive or the like. The end cap may include a hole into which a polyp holder 68 can be fitted. In one embodiment, the polyp holder is a tube having a number of longitudinal slots within the sidewalls.)
The MacNamara reference is silent on the teaching of the inlet module being replaceable by another different inlet module so as to simulate another different biological organ.  However, the Schaller reference provides a teaching of the inlet module being replaceable by another different inlet module so as to simulate another different biological organ (see FIG 1-3 and paragraph 35 showing intestine and stomach).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MacNamara with the teaching of the inlet module being replaceable by another different inlet module so as to simulate another different biological organ, as taught by Schaller, in order to provide a realistic offering of different organs to be simulated by the system.    


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676.  The examiner can normally be reached on 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J UTAMA/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 C.F.R 1.98(a)(3):  (i) A concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c) most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language.
        2 The examiner interprets these tools are example of endoscopic tools.